DETAILED ACTION
Claims 1-3 are considered in this office action. Claims 1-3 are pending examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-197636, filed on 2018-10-19 in Japan.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested:
“Display Device for Indicating the Deterioration State of a Secondary Battery and the Travelable Distance of an Electric or Hybrid Vehicle” 




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
Claim 1: “display unit”
Claim 1: “control unit” 

Regarding “display unit”, such corresponding structure(s) described in the specification as performing the claimed function is/are instrument panel 80 or the like. See currently pending specification Para. 26, Para. 47, Para. 60, and Fig. 2:
[0026] “FIG 2 is a diagram illustrating an example of a display mode of the instrument panel 80. As illustrated in FIG 2, a speed per hour (for example, 100 km/h) of the vehicle 1 is displayed on the instrument panel 80. In addition, the instrument panel 80 is configured to display an icon (a meter) 81 indicating a number corresponding to a capacity retention ratio of the battery 60 and an icon 82 indicating a state of charge of the battery 60 as shown in the right uppermost part of FIG 2. The instrument panel 80 is also configured to display a numerical value indicating an EV travelable distance on the display area 83.”

[0047] “Therewith, even when time has elapsed after the vehicle 1 has been delivered, it is possible to prevent the display value of the EV travelable distance which is displayed on the instrument panel or the like from decreasing.”

[0060] “When the deterioration state of the battery 60 reaches the predetermined deterioration state, both the numerical value displayed on the display area 83 of the instrument panel 80 and the display value of the icon 81 start decreasing.”


Regarding “control unit”, such corresponding structure(s) described in the specification as performing the claimed function is/are ECU 100. See currently pending specification Para. 24:
[0024] “…The ECU 100 includes a central processing unit (CPU), a memory, and an input and output port (none of which are illustrated). The ECU 100 outputs control signals based on input of signals from various sensors and maps and programs stored in the memory, and controls the devices such that the vehicle 1 reaches a desired state. In this embodiment, an example of principal control which is executed by the ECU 100 is a process of displaying a deterioration state of the battery 60 on the instrument panel 80 and details thereof will be described later.”






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Takatsuji US PG Publication 20130297244 (hereinafter Takatsuji) in view of Ito US Patent 5886527 (hereinafter Ito).

Regarding claim 1, Takatsuji discloses:
A display device comprising:
a display unit [[Takatsuji, Para. 55, Fig. 1] “The display device 16 is, for example, a monitor such as a liquid crystal panel having an acoustic system, and is controlled by the superordinate control device 14 to provide various notices to the user;” also see “Display Device 16” in Fig. 1] configured to display an index corresponding to a deterioration state of a secondary battery; [[Takatsuji, Para. 53, Para. 54, Para. 55, Para. 104] “The BMU 42…executes a secondary battery lifetime prediction processing…and transmits the processing result to the superordinate control device 14;” also see [0054] “The superordinate control device 14 is connected to the display device 16, and provides various notices to the user therethrough, for example, by displaying an image on the screen of the display device 16 based on a variety of information such as the above associated information;” also see [0055] “The display device 16 is, for example, a monitor such as a liquid crystal panel having an acoustic system, and is controlled by the superordinate control device 14 to provide various notices (i.e. indexes) to the user;” also see [0104] “the predicted lifetime (in the embodiment, the remaining lifetime) (i.e. a deterioration state) is notified through the superordinate control device 14 on the display device 16… a notice showing a large-degree degradation of the secondary battery 28 is displayed on the display device 16 along with the remaining lifetime (i.e. deterioration state) of the secondary battery 28”] and
a control unit configured to control display of the display unit [[Takatsuji, Para. 54] “superordinate control device 14 is connected to the display device 16, and provides various notices to the user therethrough, for example, by displaying an image on the screen of the display device 16 based on a variety of information such as the above associated information.”] such that (b) a first changing amount by which the index changes with the elapse of time until the predetermined condition has been satisfied is less than a second changing amount by which the index changes with the elapse of time after the predetermined condition has been satisfied. [[Takatsuji, Para. 80, Para. 92, Para. 104, Fig. 5] “As shown in FIGS. 5(A) to 5(C), when the level of the factor exceeds a predetermined threshold (i.e. predetermined condition), the capacity decreasing rate becomes large compared to that at the level below the threshold (i.e. a first changing amount, before exceeding the threshold, is less than a second changing amount, after exceeding the threshold)…For example, in lithium-ion batteries, the level of the factor exceeding the threshold causes a leak of non-aqueous electrolyte containing lithium-ion from the battery case 29, resulting in an acceleration of the degradation of the secondary battery 28;” also see [0092] “…the lifetime of the secondary battery 28 is predicted from…a change in the battery capacity of the secondary battery 28…;” also see [0104] “the predicted lifetime (in the embodiment, the remaining lifetime) is notified through the superordinate control device 14 on the display device 16;” also see Fig 5 reproduced and annotated by the examiner below] Because change in the battery capacity decreases at a first amount with the elapse of time lower than a second amount with the elapse of time (see Fig. 5), and because the remaining lifetime of the secondary battery is predicted based on change in the battery capacity (see Para. 92), and because the remaining lifetime is indicated on the display device (see Para. 104), it is interpreted that the control device 14 is capable of controlling the display such that an indicator of remaining life (i.e. a deterioration state) changes by a first changing amount and a second changing amount. 

    PNG
    media_image1.png
    1164
    808
    media_image1.png
    Greyscale

But Takatsuji does not explicitly disclose displaying an EV travelable distance or controlling display such that (a) a first decreasing amount by which the EV travelable distance displayed on the display unit decreases with an elapse of time until a predetermined condition has been satisfied is less than a second decreasing amount by which the EV travelable distance displayed on the display unit decreases with the elapse of time after the predetermined condition has been satisfied. 
However, Ito teaches:
a display unit configured to display…an EV travelable distance; [[Ito, Col. 1; Lines 5-7, Col. 3; Line 62- Col. 4; Line 4] “This invention relates to method and device for monitoring deterioration in storage battery mounted as a power source for example on an electric motor-operated vehicle;” also see [Col. 3; Line 62- Col. 4; Line 4] “The battery deterioration monitor device 1 is also provided with deterioration level display means 24 for displaying the determined deterioration level and battery deterioration warning means 25 for issuing battery deterioration warning. The degree of battery deterioration is determined with the controller 8 and the deterioration level is displayed with the deterioration level display means 24. The deterioration level display indicates how many cycles of discharge may be made or how many kilometers the vehicle may run from now on in either analog or digital form.”] and 
a control unit configured to control display of the display unit [[Ito, Col. 3; Lines 20-23, Col. 3; Line 66- Col. 4; Line 1] “The controller 8 comprises…battery deterioration degree determination means 23;” also see [Col. 3; Line 66- Col. 4; Line 1] “The degree of battery deterioration is determined with the controller 8 and the deterioration level is displayed with the deterioration level display means 24.”] such that (a) a first decreasing amount by which the EV travelable distance displayed on the display unit decreases with an elapse of time until a predetermined condition has been satisfied is less than a second decreasing amount by which the EV travelable distance displayed on the display unit decreases with the elapse of time after the predetermined condition has been satisfied [[Ito, Col. 4; Lines 12-17, Col. 4; Lines 18-19, Col. 3; Line 62- Col. 4 Line 4, Fig. 2] “As seen from FIG. 2…the possible vehicle travel distance (dischargeable battery capacity) decreases…with the lapse of discharge cycles;” also see [Col. 4; Lines 18-19] “When the deterioration level exceeds a certain value (i.e. predetermined condition) (Tup= Tupd), the battery capacity thereafter decreases rapidly,” wherein battery capacity is equivalent to possible vehicle travel distance (see Fig. 2); also see [Col. 3; Line 62- Col. 4 Line 4] “The battery deterioration monitor device 1 is also provided with deterioration level display means 24 for displaying the determined deterioration level and battery deterioration warning means 25 for issuing battery deterioration warning. The degree of battery deterioration is determined with the controller 8 and the deterioration level is displayed with the deterioration level display means 24. The deterioration level display indicates how many cycles of discharge may be made or how many kilometers the vehicle may run from now on in either analog or digital form;” also see Fig. 2 reproduced below]


    PNG
    media_image2.png
    298
    625
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device disclosed by Takatsuji to include the teachings of Ito. The modification would have been obvious because “display of deterioration level and/or warning of battery deterioration based on the determination of battery deterioration may inform the user of the necessity for the battery replacement timing and maintenance,” see Ito Col. 1; Lines 59-62.

Regarding claim 2, the combination of Takatsuji and Ito teaches the display device of claim 1 as outlined above.
Takatsuji further discloses:
wherein the predetermined condition is that the deterioration state of the secondary battery becomes a predetermined deterioration state. [[Takatsuji, Para. 8, Para. 16, Para. 35] “…the factor (i.e. deterioration) of a secondary battery;” also see [0016] “When the level of the factor affecting degradation of the secondary battery exceeds a certain threshold, the degradation of the secondary battery is accelerated;” also see [0035] “a threshold at which the degradation of the secondary battery according to the embodiment of the present invention is accelerated”]

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takatsuji and Ito further in view of Komazuki et al. JP 2014041768 A (hereinafter Komazuki).

Regarding claim 3, the combination of Takatsuji and Ito teaches the display device of claim 1 as outlined above.
But the combination of Takatsuji and Ito does not explicitly teach wherein the deterioration state of the secondary battery is set based on a capacity retention ratio of the secondary battery.
However, Komazuki teaches:
wherein the deterioration state of the secondary battery is set based on a capacity retention ratio of the secondary battery. [[Komazuki, Para. 15, Para. 28] “…it is possible to derive the progress of deterioration of the secondary battery in the form of a change in the capacity retention rate with respect to the use period of the battery, and to calculate the capacity retention rate threshold for each period;” also see [0028] “Capacity measurement unit for measuring the full charge capacity of the battery, a capacity maintenance ratio calculation unit for calculating the maintenance rate (hereinafter referred to as "capacity maintenance rate") with respect to the initial value of the full charge capacity from the measured full charge capacity…The capacity degradation mode deriving unit derives the progress mode of degradation of the secondary battery from the maintenance rate, and…calculates one or more threshold value of capacity retention rate (hereinafter referred to as “capacity retention rate threshold”)]



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA ANTONIA SKIPPER whose telephone number is (571)272-6521. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/S.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668